TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00393-CR


Daniel Joseph Whitley, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-07-301930, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING


O R D E R

		Appellant's brief on appeal was originally due January 21, 2009.  On counsel's
motions, the time for filing was extended to October 12, 2009.  No brief has been filed on appellant's
behalf and no further extension of time for filing has been sought.
		Appellant's counsel, Ariel Payan, is ordered to file a brief on appellant's behalf no
later than December 21, 2009.  No further extension of time for filing this brief will be granted.
		It is so ordered this 4th day of December 2009.

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson